Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	This action is in response to application filed on 6/23/2022.
Claims 21-40 have been examined and are pending with this action. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/09/2022  is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.
Response to Arguments
Applicant’s arguments filed in the amendment filed 6/23/2022, have been fully considered but are not persuasive based on the argument provided below. The reasons set forth below.

Applicant:  
Applicant argues the provided arts does not discloses an initiation of a logical shutdown of the port.
Applicant:  

Examiner sites that discloses Ferlitsch discloses an initiation of a logical shutdown of the port (Ferlitsch: [0048]: “a user of the device may initiate a logical shutdown of the device 306. The logical shutdown of the device 306 may cause a message to be sent to an external program. In one embodiment, the external program performs pre-shutdown processes and the external program sends a command to the device 306 to initiate a physical shutdown. Examples of pre-shutdown processes may include collecting job accounting information, collecting information relating to the overall status/condition of the device (including past problems experienced by the device), collecting internal accounting information, running a diagnostic pass on the device, etc.”).
Ferlitsch in general discloses the preparation of a usage report and in [048] it discloses a user of the device may initiate a logical shutdown of the device 306. The logical shutdown of the device 306 may cause a message to be sent to an external program, which discloses the shutdown step as claimed.  

Claim Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 21-27, 30-35 & 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Chidambaram et al (US Pub # 2013/0151646)  in view of  Ferlitsch et al (US Pub # 2008/0137130).
As per claim 21 , Chidambaram disclose an apparatus  (Chidambaram: [0002]: “Fig 1B”), comprising: 
at least one processor; and at least one memory including computer program code; wherein the at least one memory and the computer program code are configured to, with the at least one processor (Chidambaram: [0043]: “Fig 4B: Processor Memory Module (PMM) configured as a pluggable module.”), cause the apparatus to: 
support, for a port, an initiation of a physical shutdown of the port; and perform and before the initiation of the physical shutdown of the port, at least one function for the port (Chidambaram: [0760 & 0497]: “Information events include new FCM or FC port installed or on-line, FCM or FC port configuration or parameter changes, FCM shutdown, reset, or reboot events, FC port on-line, link status change, loopback or self-test status. Additional information events include error-induced log out, administrator-initiated topology change, device added to monitoring, SW upgrade complete, and SW version & Examples include booting a server, such as processing related to "BootServer" 1114 (FIG. 12), and shutting down a server, such as processing relating to "ShutdownServer" 1117.”),
Chidambaram does not explicitly teaches the logical shutdown.
Ferlitsch  however discloses an initiation of a logical shutdown of the port (Ferlitsch: [0048]: “a user of the device may initiate a logical shutdown of the device 306. The logical shutdown of the device 306 may cause a message to be sent to an external program. In one embodiment, the external program performs pre-shutdown processes and the external program sends a command to the device 306 to initiate a physical shutdown. Examples of pre-shutdown processes may include collecting job accounting information, collecting information relating to the overall status/condition of the device (including past problems experienced by the device), collecting internal accounting information, running a diagnostic pass on the device, etc.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Chidambaram in view of Ferlitsch to figure out an initiation of a logical shutdown of the port.  One would be motivated to do so to collect data(Ferlitsch: [0048]).
Claims 39-40 are rejected based on rationale provided for claim 21 rejection. 
As per claim 22 , Chidambaram in view of Ferlitsch discloses the apparatus of claim 21, wherein the port is associated with a virtual switch configured to operate based on software defined networking (Chidambaram: [ABS]: “physical ports of a switch fabric by addressing cells to physical port addresses corresponding to the physical ports. One of the SMPs executes initiator software to partially manage the storage traffic and the IOP executes target software to partially manage the storage traffic. Storage controllers are coupled to the IOP, enabling communication with storage devices, such as disk drives, tape drives, and/or networks of same”).

As per claim 23 , Chidambaram in view of Ferlitsch discloses the apparatus of claim 21, wherein, to support the initiation of the logical shutdown of the port, at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: initiate the logical shutdown of the port based on an indication of a port shutdown command  (Ferlitsch: [0048]: “a user of the device may initiate a logical shutdown of the device 306. The logical shutdown of the device 306 may cause a message to be sent to an external program. In one embodiment, the external program performs pre-shutdown processes and the external program sends a command to the device 306 to initiate a physical shutdown. Examples of pre-shutdown processes may include collecting job accounting information, collecting information relating to the overall status/condition of the device (including past problems experienced by the device), collecting internal accounting information, running a diagnostic pass on the device, etc.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Chidambaram in view of Ferlitsch to figure out an initiation of a logical shutdown of the port.  One would be motivated to do so to collect data(Ferlitsch: [0048]).

As per claim 24 , Chidambaram in view of Ferlitsch discloses the apparatus of claim 21, wherein, to support the initiation of the logical shutdown of the port, the at least one memory and the computer program code are configured to, with by the at least one processor, cause the apparatus to: initiate the logical shutdown of the port in a control plane of a software defined network  (Ferlitsch: [0022]: “A method for initiating a physical shutdown of a device is also described. A logical shutdown of a device is initiated. A message is sent to an external program. One or more pre-shutdown processes are performed. A command is sent to the device to initiate a physical shutdown of the device.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Chidambaram in view of Ferlitsch to figure out an initiation of a logical shutdown of the port.  One would be motivated to do so to collect data(Ferlitsch: [0048]).
As per claim 25 , Chidambaram in view of Ferlitsch discloses the apparatus of claim 21, wherein, to support the initiation of the logical shutdown of the port, at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to:
send, by a virtual switch hosting the port toward a network controller, a message indicative of the logical shutdown of the port  (Ferlitsch: [0048]: “a user of the device may initiate a logical shutdown of the device 306. The logical shutdown of the device 306 may cause a message to be sent to an external program. In one embodiment, the external program performs pre-shutdown processes and the external program sends a command to the device 306 to initiate a physical shutdown. Examples of pre-shutdown processes may include collecting job accounting information, collecting information relating to the overall status/condition of the device (including past problems experienced by the device), collecting internal accounting information, running a diagnostic pass on the device, etc.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Chidambaram in view of Ferlitsch to figure out an initiation of a logical shutdown of the port.  One would be motivated to do so to collect data(Ferlitsch: [0048]).
As per claim 26 , Chidambaram in view of Ferlitsch discloses the apparatus of claim 21, wherein the at least one function for the port includes least one of continuing to handle data packets traversing the port or rejecting a message from a link discovery protocol (Chidambaram: [0759 & 0824]: “Major warnings include unsupported protocol, device login timed out, incomplete ADISC, command rejected by device, FCM or FC port reset, no valid LUNs found, invalid LUN format &  A reliable link (with retransmits for dropped/lost packets) is implemented between processes executing on a PMM partition and the FCM, using the switched fabric for communication. The link sends SCSI commands from the PMM partition processes (as initiators) to HBAs implemented on FCMs (functioning as targets). ”),

As per claim 27 , Chidambaram in view of Ferlitsch discloses the apparatus of claim 21, wherein, to perform the at least one function for the port, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to:
reject a message of a link discovery protocol (Chidambaram: [0759]: “Major warnings include unsupported protocol, device login timed out, incomplete ADISC, command rejected by device, FCM or FC port reset, no valid LUNs found, invalid LUN format,”),

As per claim 30 , Chidambaram in view of Ferlitsch discloses the apparatus of claim 21, wherein, to support the initiation of the physical shutdown of the port, at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to initiate the physical shutdown of the port based on a determination that no data packets need to traverse the port (Chidambaram: [0760 & 0497 & 0824]: “Information events include new FCM or FC port installed or on-line, FCM or FC port configuration or parameter changes, FCM shutdown, reset, or reboot events, FC port on-line, link status change, loopback or self-test status. Additional information events include error-induced log out, administrator-initiated topology change, device added to monitoring, SW upgrade complete, and SW version & Examples include booting a server, such as processing related to "BootServer" 1114 (FIG. 12), and shutting down a server, such as processing relating to "ShutdownServer" 1117 & A reliable link (with retransmits for dropped/lost packets) is implemented between processes executing on a PMM partition and the FCM, using the switched fabric for communication. The link sends SCSI commands from the PMM partition processes (as initiators) to HBAs implemented on FCMs (functioning as targets). ”),

As per claim 31 , Chidambaram in view of Ferlitsch discloses the apparatus of claim 30, wherein, to make the determination that no data packets need to traverse the port, at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to:
monitor a packet queue of the port (Chidambaram: [ 0824]: “A reliable link (with retransmits for dropped/lost packets) is implemented between processes executing on a PMM partition and the FCM, using the switched fabric for communication. The link sends SCSI commands from the PMM par

As per claim 32 , Chidambaram in view of Ferlitsch discloses the apparatus of claim 31, wherein, to support the initiation of the physical shutdown of the port, at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to:
initiate the physical shutdown of the port based on a determination that the packet queue of the port is empty (Chidambaram: [0760 & 0497 & Fig 6b]: “Information events include new FCM or FC port installed or on-line, FCM or FC port configuration or parameter changes, FCM shutdown, reset, or reboot events, FC port on-line, link status change, loopback or self-test status. Additional information events include error-induced log out, administrator-initiated topology change, device added to monitoring, SW upgrade complete, and SW version & Examples include booting a server, such as processing related to "BootServer" 1114 (FIG. 12), and shutting down a server, such as processing relating to "ShutdownServer" 1117 &  VNIC transmit queue organization and prioritization.”),

As per claim 33 , Chidambaram in view of Ferlitsch discloses the apparatus of claim 31, wherein, to support the initiation of the physical shutdown of the port, at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to:
initiate the physical shutdown of the port based on a determination that the packet queue of the port is empty for a threshold length of time  (Chidambaram: [0760 & 0497 & Fig 6b & 0458]: “Information events include new FCM or FC port installed or on-line, FCM or FC port configuration or parameter changes, FCM shutdown, reset, or reboot events, FC port on-line, link status change, loopback or self-test status. Additional information events include error-induced log out, administrator-initiated topology change, device added to monitoring, SW upgrade complete, and SW version & Examples include booting a server, such as processing related to "BootServer" 1114 (FIG. 12), and shutting down a server, such as processing relating to "ShutdownServer" 1117 &  VNIC transmit queue organization and prioritization & update in real time as status of managed objects changes in real time”),

As per claim 34 , Chidambaram in view of Ferlitsch discloses the apparatus of claim 21, wherein, to support the initiation of the physical shutdown of the port, at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to:
initiate a removal of the port from a virtual switch (Chidambaram: [0758-0760]: “conditions include removed FCM, inbound data overflow, invalid SCSI request, invalid port state for FC Mass Storage Adapter, device removed from monitoring, and unexpected topology change & Information events include new FCM or FC port installed or on-line, FCM or FC port configuration or parameter changes, FCM shutdown, reset, or reboot events, FC port on-line, link status change, loopback or self-test status.”),

As per claim 35 , Chidambaram in view of Ferlitsch discloses the apparatus of claim 21, wherein, to support the initiation of the physical shutdown of the port, at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to:
call, at a virtual switch hosting the port, a function configured to destroy the port  (Chidambaram: [0177]: “NM-NM Data Exchange 212 is representative of data exchanged between NMs. This traffic is exemplary of network traffic between a first external client and a second external client coupled respectively to a port of NM 130A and a port of NM 130B, and wherein ES1 110A performs as a bridge, switch, or router”),
Allowable Subject Matter
Claims 28-29 or Claims 36-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/               Examiner, Art Unit 2449